    Case 6:21-cv-00016 Document 70 Filed on 07/09/21 in TXSD Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION


STATE OF TEXAS; STATE OF
LOUISIANA,

                                                  Civ. Action No. 6:21-cv-00016
                      Plaintiffs,

       v.

The UNITED STATES OF AMERICA;
ALEJANDRO MAYORKAS, Secretary of the
United States Department of Homeland
Security, in his official capacity; UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY; TROY MILLER, Senior Official
Performing the Duties of the Commissioner of
U.S. Customs and Border Protection, in his
official capacity; U.S. CUSTOMS AND
BORDER PROTECTION; TAE JOHNSON,
Acting Director of U.S. Immigration and
Customs Enforcement, in his official capacity;
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT;          TRACY        RENAUD,
Senior Official Performing the Duties of the
Director of the U.S. Citizenship and
Immigration Services, in her official capacity;
U.S. CITIZENSHIP AND IMMIGRATION
SERVICES,


                      Defendants.




     PLAINTIFFS’ RESPONSE TO COURT’S QUESTION ABOUT A HEARING
      Case 6:21-cv-00016 Document 70 Filed on 07/09/21 in TXSD Page 2 of 5




        On July 2, 2021, the Court ordered the parties to “inform the Court as to whether an

evidentiary hearing is appropriate.” Plaintiffs believe that the Court could grant a preliminary

injunction based on the evidence already before it but that, in light of new evidence, an evidentiary

hearing is appropriate.

        First, the recent filing of Coe v. Biden, No. 3:21-cv-168 (S.D. Tex. July 1, 2021), revealed

that several individuals have information highly relevant to this case. The Coe plaintiffs have made

specific allegations about Defendants’ implementation of the February 18 Memorandum, see Coe

Compl. ¶¶ 49–63, and the effects on law enforcement, see id. ¶¶ 81–89. Counsel for the Coe

plaintiffs has represented that the following individuals are willing to testify in this case:

        •       Sheriff Brad Coe of Kinney County, who is a plaintiff in Coe;

        •       The Director of the Federal Police Foundation, which is a plaintiff in Coe; and

        •       Three ICE officers who, as members of the ICE Officers Division of the Federal
                Police Foundation, intend to submit evidence to the Coe court. These officers wish
                to remain anonymous for fear of official retaliation from Defendants. These officers
                intend to proceed under pseudonyms (with their true names under seal) in Coe and
                wish to do the same in this case. See, e.g., Unopposed Protective Order, Freedom
                from Religion Found., Inc. v. Mack, No. 4:17-cv-881, ECF 20 (S.D. Tex. May 30,
                2017). 1

        Second, Plaintiffs believe it would be helpful for Jason Clark, the Chief of Staff for the

Texas Department of Criminal Justice, to testify at the evidentiary hearing. Mr. Clark has

submitted a declaration addressing data from the first two months of Defendants’ new policies.

See ECF 41-1. His live testimony would be a convenient method for not only explaining the


        1
          If the Court decides to have an evidentiary hearing, counsel for the witnesses would file a motion
seeking to protect their identities. Without such protection, the officers are not willing to testify. If the
officers cannot testify, Plaintiffs may call Thomas Homan, former Acting Director of ICE, who has over
three decades of experience with the agency. Mr. Homan has provided a declaration in this case and would
address how ICE works and, based on his prior experience and review of DHS data, the effects Defendants’
new policies have on the ability of field agents to perform routine enforcement of the immigration laws.
See ECF 19-4.
                                                     2
      Case 6:21-cv-00016 Document 70 Filed on 07/09/21 in TXSD Page 3 of 5




material in his declaration but also providing additional analogous evidence covering the time

since then.

       Regarding scheduling, all witnesses are available Thursday, July 29 or, alternatively,

Wednesday, July 28. Counsel for Plaintiffs will of course work around the Court’s schedule but

respectfully request that the Court not schedule the hearing for the week of July 19. Multiple

witnesses have represented they are unavailable that week, and counsel is scheduled to appear at

a consolidated hearing and trial in Amarillo on July 22. See Order, Texas v. Biden, No. 2:21-cv-

67, ECF 69 (N.D. Tex. July 6, 2021).




                                               3
     Case 6:21-cv-00016 Document 70 Filed on 07/09/21 in TXSD Page 4 of 5




Date: July 9, 2021                 Respectfully submitted.

KEN PAXTON                         /s/ Patrick K. Sweeten
Attorney General of Texas          PATRICK K. SWEETEN
                                   Deputy Attorney General for Special Litigation
BRENT WEBSTER                      Attorney-in-Charge
First Assistant Attorney General   Texas Bar No. 00798537
                                   Southern District of Texas Bar No. 1829509
JUDD E. STONE II                   patrick.sweeten@oag.texas.gov
Solicitor General
                                   WILLIAM T. THOMPSON
                                   Deputy Chief, Special Litigation Unit
                                   Texas Bar No. 24088531
                                   Southern District of Texas Bar No. 3053077
                                   will.thompson@oag.texas.gov

                                   RYAN D. WALTERS
                                   Special Counsel
                                   Texas Bar No. 24105085
                                   Southern District of Texas Bar No. 3369185
                                   ryan.walters@oag.texas.gov


                                   OFFICE OF THE ATTORNEY GENERAL
                                   P.O. Box 12548 (MC-009)
                                   Austin, Texas 78711-2548
                                   Tel.: (512) 463-2100
                                   Fax: (512) 457-4410

                                   COUNSEL FOR PLAINTIFF STATE OF TEXAS




                                         4
      Case 6:21-cv-00016 Document 70 Filed on 07/09/21 in TXSD Page 5 of 5




                                           JEFF LANDRY
                                           LOUISIANA ATTORNEY GENERAL

                                           /s/Elizabeth B. Murrill
                                           ELIZABETH B. MURRILL
                                           Solicitor General
                                           JOSEPH S. ST. JOHN
                                           Deputy Solicitor General

                                           Louisiana Department of Justice
                                           1885 N. Third St.
                                           Baton Rouge, LA 70804
                                           (225) 326-6766
                                           murrille@ag.louisiana.gov
                                           stjohnj@ag.louisiana.gov

                                           COUNSEL FOR PLAINTIFF STATE OF LOUISIANA


                               CERTIFICATE OF COMPLIANCE

        I certify that the total number of words in this response, exclusive of the matters designated

for omission, is 504, as counted by Microsoft Word.

                                                   /s/ Patrick K. Sweeten
                                                   PATRICK K. SWEETEN



                                   CERTIFICATE OF SERVICE

        I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on July 9, 2021, which automatically serves all counsel of record who are registered

to receive notices in this case.

                                                   /s/ Patrick K. Sweeten
                                                   PATRICK K. SWEETEN




                                                  5
